Citation Nr: 0621239	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  96-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for a right shoulder 
disability.
 
4.  Entitlement to an increased evaluation for a left knee 
disability, rated as 10 percent disabling, to include the 
issue of entitlement to a separate, initial rating in excess 
of 10 percent for left knee instability as of February 8, 
2005.  

5.  Entitlement to an increased evaluation for a right knee 
disability, rated as 10 percent disabling, to include the 
issue of entitlement to a separate, initial rating in excess 
of 10 percent for right knee instability as of February 8, 
2005.  

6.  Entitlement to an increased evaluation for a left 
shoulder disability, rated as 10 percent disabling prior to 
February 8, 2005, and 20 percent disabling as of February 8, 
2005.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974 and from February 1976 to March 1994.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), and a May 2001 rating decision of the 
Los Angeles, California, VA RO.  In September 2004, the Board 
remanded the claims for additional development.  

In August 2003, the veteran testified before an Acting 
Veterans Law Judge at a personal hearing.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.  In April 2006, he was notified that the 
Acting Veterans Law Judge who presided over his August 2003 
hearing was no longer employed at the Board, and that he was 
entitled to another hearing.  However, in a statement 
received in later that same month, the veteran indicated that 
he did not desire another hearing.  

FINDINGS OF FACT

1.  In an unappealed decision dated in December 1994, the RO 
denied a claim of entitlement to service connection for 
residuals of an eye injury.

2.  The evidence received since the RO's December 1994 
decision which denied service connection for residuals of an 
eye injury, which was not previously of record, and which is 
not cumulative of other evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran does not have a heart condition as a result 
of his service.  

4.  The veteran does not have a right shoulder condition as a 
result of his service.  

5.  The veteran's left knee is shown to be productive of no 
less than extension to 0 degrees, and flexion to at least 140 
degrees, and no more than slight recurrent subluxation or 
lateral instability.  

6.  The veteran's right knee is shown to be productive of no 
less than extension to 2 degrees, and flexion to 140 degrees, 
and no more than slight recurrent subluxation or lateral 
instability.

7.  Prior to February 8, 2005, the veteran's left shoulder is 
shown to be productive of complaints of pain, but not 
dislocation, or nonunion of the clavicle or scapula with 
loose movement, ankylosis of scapulohumeral articulation, 
limitation of motion of the arm to shoulder level, or 
recurrent dislocation or malunion of the scapulohumeral 
joint.  

8.  As of February 8, 2005, the veteran's left shoulder is 
not shown to be productive of ankylosis of the scapulohumeral 
articulation, motion of the minor arm limited to 25 degrees 
from the side, or impairment of the humerus with fibrous 
union.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's December 1994 decision which denied a claim of 
entitlement to service connection for residuals of an eye 
injury; the claim for service connection for residuals of an 
eye injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005). 

2.  A heart condition was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

3.  A right shoulder disability was not incurred in or 
aggravated by the veteran's active military service, or by a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).

4.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40. 
4.45, 4.71a, Diagnostic Code 5003, 5010, 5260, 5261 (2005).

5.  The criteria for an initial rating in excess of 10 
percent for left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Code 5257 (2005).

6.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.40. 4.45, 4.71a, Diagnostic Code 5003, 5010, 5260, 5261 
(2005).

7.  The criteria for an initial rating in excess of 10 
percent for right knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Code 5257 (2005).

8.  Prior to February 8, 2005, the criteria for a rating in 
excess of 10 percent for service-connected left shoulder 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5200, 5201, 5203 (2005).

9.  As of February 8, 2005, the criteria for a rating in 
excess of 20 percent for service-connected left shoulder 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200, 5201, 5202 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran essentially asserts that new and material 
evidence has been presented to reopen his claim of 
entitlement to service connection for residuals of an eye 
injury.  

In December 1994, the RO denied the veteran's claim of 
entitlement to service connection for residuals of an eye 
injury.  There was no appeal, and this decision became final.  
See 38 U.S.C.A. § 7105(c).  In April 1995, the veteran filed 
to reopen his claim.  Although this statement was received 
within one year of the December 1994 rating decision, the 
veteran did not express any dissatisfaction or disagreement 
with that decision.  See 38 C.F.R. § 20.201.  Instead, he 
stated only that he wanted to reopen his claim.  In August 
1995, the RO denied the claim after it determined that new 
and material evidence had not been presented to reopen the 
claim.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. § 
5108.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in December 1994.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's December 1994 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

An eye disability manifested by refractive error may be 
service connected where there is evidence of superimposed 
injury or disease during service that resulted in the 
refractive error.  See Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993); VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 (1990).  
Absent such superimposed injury or disease during service, 
congenital or developmental defects, to include refractive 
error of the eye, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2005); see also 38 C.F.R. § 4.9 (2005); Beno v. Principi, 3 
Vet. App. 439 (1992); VA's Adjudication Procedure Manual M21-
1MR, Part VI, III.iv.4.B.10.  

The evidence of record at the time of the RO's December 1994 
decision included the veteran's service medical records, 
which showed that in November 1972, he was treated for a 
laceration at the right eye.  In February 1977, he had a 
metallic foreign body OS (left eye) removed.  A March 1977 
report notes complaints of pain, and describes a corneal 
abrasion at the removal site.  In November 1977, he was 
treated for complaints of pain, itching, wateriness, and 
redness.  In December 1977, he was treated for complaints of 
burning in both eyes.  The assessment was conjunctivitis.   
In August 1978, the veteran was treated for complaints of 
lumps at his left eye.  The assessments were "rule out 
cyst," and "boil."  In February 1980, he was treated for 
eye pain; there was no diagnosis.  In February 1988, he was 
treated for eye irritation.  The impression was possible 
allergic conjunctivitis.  In March 1991, the veteran was 
treated for complaints of blurry vision at a distance.  In 
March 1992, he was treated for complaints of tired, irritated 
and dry eyes.  The assessment noted astigmatic pre-presbyope, 
keratitis secondary to [illegible], and "ocular health 
unremarkable."  

Overall, the service medical records show that the veteran 
was given several prescriptions for glasses.  His separation 
examination report, dated in December 1993, shows that his 
eyes, ophthalmoscopic, pupils, and ocular motility, were all 
clinically evaluated as normal.  See also June 1993 
examination report (same).  His distant vision in the right 
eye was 20/50, corrected to 20/20, and in the left eye 20/40, 
corrected to 20/20.  Near vision was 20/20, OU (bilaterally).   
In an accompanying "report of medical history," dated in 
November 1993, he reported a history of eye trouble.  

As for the post-service evidence, it consisted of several VA 
examination reports, dated in 1994.  A VA visual examination 
report, dated in June 1994, showed that the veteran presented 
with myopia, wearing glasses.  On examination, visual acuity 
with correction was 20/20, near and distant, bilaterally.  
The impression was "myopia, otherwise normal ocular exam."

At the time of the RO's December 1994 denial of the claim, 
there was no competent evidence of record showing that the 
veteran currently had an eye disorder, other than refractive 
error, that was related to his service.  

Evidence received since the RO's December 1994 decision 
includes VA and non-VA medical reports, dated between 1992 
and 2005.  A statement from the Southwest Eye Institute 
(SEI), dated in November 1995, states that the veteran was 
examined in May 1995, and that he had myopic astigmat[ism] 
with normal internal ocular health.  See also May 1995 SEI 
report.  VA outpatient treatment reports show that in August 
2000, the veteran presented in his new glasses with 
complaints of blurry vision.  In November 2000, he was 
treated for an inflamed pteryguim, OU (both eyes), and it was 
noted that he had a small central K (presumably "cornea") 
scar OS (left eye).  A May 2001 report notes myopia and 
pterygium.  In August 2002, he was again treated for 
complaints of blurry vision.  Visual acuity with glasses on 
was 20/30 OD (right eye), and 20/20 OS (left eye).  There was 
no diagnosis.  A December 2002 report contains assessments of 
nasal pterygium OU, and simple myopic presbyope OU.  See also 
February 2003 report.  

The aforementioned medical evidence was not of record at the 
time of the RO's December 1994 decision, is not cumulative, 
and is "new" within the meaning of 38 C.F.R. § 3.156.  
However, the Board finds that this evidence is not material 
evidence.  Specifically, although the veteran has complained 
of visual blurriness or eye pain, and been noted to have an 
inflamed pteryguim, OU (both eyes), this was not shown until 
2000, approximately 21 years after separation from service, 
and none of the submitted evidence contains a competent 
opinion showing that the veteran currently has an eye 
disorder that had its onset during service or is related to 
any in-service disease or injury.  As previously noted, to 
the extent that he has refractive error, this is not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

The Board therefore finds that the submitted evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, and is not material.  See 
e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
The claim is therefore not reopened.  


II.  Service Connection

The veteran asserts that he is entitled to service connection 
for a heart condition and a right shoulder disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis and cardiovascular disease, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2005).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection is currently in effect for a left shoulder 
injury, a facial scar of the right neck and jawline, a right 
thumb injury, a left thumb injury, bilateral knee injuries 
with arthritis, a fascial hernia of the bilateral calves, 
tinnitus, a low back disorder, bilateral knee disorders, left 
ear hearing loss, a left ear cyst, an appendectomy scar, a 
chest scar, and right hand and bilateral arm scars.  


A.  Heart Condition

The veteran's service medical records show that he was 
treated for complaints of chest pain in March 1978 (after 
dropping a weight on his chest), October 1978, and in March 
1983.  The assessments were bruised chest (March 1978), chest 
pain (October 1978), and viral syndrome (March 1983).  In 
April 1985, he was again treated for complaints of chest 
pain.  There was no diagnosis.  In 1987, he was treated for 
costrocondritis.  In July 1993, he was noted to have an 
abnormal electrocardiogram ("ECG" or "EKG"), and elevated 
cholesterol.  However, a repeat ECG was noted to be normal 
with no evidence of heart disorder, and he was further noted 
to be "totally asymptomatic" with regard to his heart.  See 
also September 1993 report (containing an impression of 
"normal EKG").  A November 1993 chest X-ray report notes 
"no active disease."  Possible IRBBB (incomplete right 
bundle branch block) was noted in a December 1993 report.  
The veteran's separation examination report, dated in 
December 1993, shows that his heart was clinically evaluated 
as normal, with a notation of IRBBB.  

As for the post-service evidence, it consists of VA and non-
VA medical reports, dated between 1994 and 2005.  This 
evidence includes VA outpatient treatment reports which show 
that overall, the veteran received a number of treatments for 
chest pain, often in association with complaints of headaches 
or syncope.  His medical history was noted to include 
hyperlipidemia, and a history of smoking until 1990.  See 
e.g., reports dated in January and February 2001, and January 
2004 (noting an 80 pack/year history; smoking 11/2 packs per 
day for 30 years).  A March 1996 VA echocardiogram contains 
impressions noting thickened mitral leaflets, mild right 
atrium and right ventricle enlargement, and trivial mitral 
regurgitation, with normal left ventricular function and no 
evidence for wall motion abnormalities.  Beginning in about 
2000, the reports indicate the use of nitroglycerin.  An 
April 2000 report notes that exercise capacity was 100 
percent of predicted "which indicates no functional 
impairment."  The relevant assessment was history of angina 
with a treadmill test negative for exercise-induced angina.  
A July 2000 VA chest X-ray report notes minimal enlargement, 
and contains impressions of cardiomegaly, no vascular 
congestion, and clear lungs.  A July 2003 VA echocardiogram 
was noted to be abnormal, but there was no diagnosis.  A July 
2003 report notes that the veteran had a history of abnormal 
chest pain, that he did not have chest pain on exertion, and 
that he was able to lift weights and exercise without 
symptoms.  An addendum to one of the July 2003 reports notes 
that the veteran had no significant ischemia, and a 
structurally normal heart, and that he showed no significant 
arrhythmias after continuous monitoring.  

A VA heart examination report, dated in August 1995, shows 
that the veteran complained of persistent chest pains that 
occurred about three times per week that were associated with 
a feeling of syncope or light-headedness about once a month.  
The impression was atypical chest pains of unknown etiology.  
The examiner noted that a cardiac etiology had not been 
proven.  

A VA heart examination report, dated in January 2005, notes 
that an EKG report contained some evidence of abnormalities, 
but that a treadmill test revealed a workload of 13.4 METS 
(metabolic equivalent) with no evidence of ischemia.  The 
examiner stated that the were no objective signs of coronary 
artery disease, and that his treadmill test showed that he 
exercised to an excellent level without any evidence of 
ischemia.  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. §§ 1110 and 1131, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the service medical records show 
treatment for complaints of chest pain with assessments of 
chest pain, and viral syndrome.  A June 1993 EKG was within 
normal limits.  His heart was clinically evaluated as normal 
in his December 1993 separation examination report.  See also 
June 1993 examination report.  Therefore, a heart condition 
is not shown during service.  In addition, although the 
service and post-service evidence shows that abnormalities, 
to include IRBBB, were demonstrated in some EKGs, 
echocardiograms, and/or a chest X-ray, an "abnormality" is 
not a disease process.  Physicians have determined that the 
veteran's treadmill tests/exercise capacity findings do not 
supported a diagnosis of a heart disorder, and both the 
August 1995 and January 2005 VA examination reports show that 
the veteran was not found to have a heart disorder.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that it must be denied.  




B.  Right Shoulder disorder

The veteran asserts that service connection is warranted for 
a right shoulder condition.  In his claim, received in August 
1995, he argued that service connection was warranted "due 
to the spread of arthritis."  

The veteran's service medical records do not show treatment 
for right shoulder symptoms.  An examination report, dated in 
June 1993, shows that his upper extremities were clinically 
evaluated as normal.  The veteran's separation examination 
report, dated in December 1993, shows that his upper 
extremities were clinically evaluated as normal, but that he 
reported pain, swelling, and stiffness of his shoulders. 

As for the post-service evidence, it consists of VA and non-
VA medical reports, dated between 1994 and 2005.  This 
evidence includes a June 1999 VA X-ray report for the right 
shoulder which contains an impression noting degenerative 
disease.  A December 1999 VA outpatient treatment report 
contains assessments that included "right rotator cuff 
tendonitis vs. partial tear."  A December 1999 VA magnetic 
resonance imaging (MRI) report notes a history of a right 
rotator cuff tear.  The findings included a mild irregularity 
at the superior aspect of the supraspinatous tendon which may 
reflect a partial tear, and mild osteoarthritis involving the 
acromioclavicular (AC) joints with joint space narrowing and 
osteophyte formation.  A VA hospital report, covering 
treatment provided between February and April of 2000, shows 
that the veteran underwent a right shoulder subacromial 
decompression/acromioplasty with resection of osteophyte, 
underside of clavicle.  The postoperative diagnosis was 
severe impingement syndrome, right shoulder, with type II 
acromion.  

A VA joints examination report, dated in February 2005, shows 
that the examiner noted that, with regard to the veteran's 
service medical records, there was no mention of sick call 
visits for right shoulder injury, pain or disability, no 
right shoulder X-rays of record, no mention of right shoulder 
symptoms in a June 1993 examination report, and that the 
first mention of right shoulder problems appears in the 
retirement (December 1993) physical examination report.  The 
examiner essentially stated that there was no mention of a 
right shoulder injury during service, that given this lack of 
evidence, the notation of right shoulder symptoms in the 
veteran's exit (retirement physical examination) report does 
not prove or demonstrate disability due to service, and that, 
"In conclusion, there is no evidence of any service 
connectable right shoulder conditions."  The relevant 
diagnosis was "clinically normal right shoulder."  

The Board finds that the claim must be denied.  Despite a 
notation that he complained of right shoulder symptoms in his 
separation examination report, the veteran was not treated 
for a right shoulder disorder during service.  Therefore, 
service connection for a chronic condition during service is 
not warranted.  See 38 C.F.R. § 3.303(b).  In addition, the 
earliest evidence relevant to the claimed disability is dated 
in 1999.  This is approximately five years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence showing 
that the appellant has a right shoulder condition as a result 
of any injury or disease incurred during his service.  In 
this regard, the opinion in the February 2005 VA joints 
examination report weighs against the claim.  Finally, there 
is no competent evidence showing that right shoulder 
arthritis was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  To the extent that the veteran has argued that he has 
a right shoulder condition secondary to "the spread of 
arthritis," there is no competent evidence of record to show 
that the veteran's right shoulder condition was caused or 
aggravated by any service-connected condition.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the Board finds that the veteran's right 
shoulder condition is not due to, nor has it been aggravated 
by, his service-connected conditions.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied. 



C.  Conclusion

The Board has considered the oral and written testimony of 
the veteran.  The Board points out that, although a lay 
person is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the 
Board has determined that the medical evidence is more 
probative of the issues, and that it outweighs the lay 
statements.  Accordingly, the veteran's claims must be 
denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied. 38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased Ratings

The veteran asserts that he is entitled to increased ratings 
for his service-connected left and right knee conditions, and 
left shoulder condition.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

A.  Knees

In December 1994, the RO granted service connection for left 
and right knee injuries, with each knee evaluated as 10 
percent disabling.  In August 1999, the veteran filed a claim 
for increased ratings.  In May 2001, the RO denied the 
claims.  The veteran appealed.  In September 2005, the RO 
granted a service connection for "instability" of both the 
right knee and the left knee, with each knee assigned a 
separate 10 percent rating under DC 5257.  See VAOPGCPREC 9-
98 (Aug. 14, 1998); VAOPGCPREC 23-97 (July 24, 1997).  As 
these increases did not constitute a full grant of the 
benefit sought, the evaluation issue remains in appellate 
status.   AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Given the RO's September 2005 grant of service connection for 
right knee instability, and left knee instability, with both 
knees assigned a separate evaluation of 10 percent disabling, 
and an effective date for service connection (and the 10 
percent rating) of February 8, 2005, the issues of the proper 
initial evaluations for the veteran's right knee instability, 
and left knee instability, fall under Fenderson v. West, 12 
Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim).   

As the instability and arthritis symptoms of the veteran's 
right knee and left knee injuries have been assigned separate 
disability ratings under different diagnostic codes, the 
issue may be stated as: 1) whether a rating in excess of 10 
percent for the veteran's right and left knee injuries have 
been met, and 2) whether, for the veteran's right knee 
instability, or left knee instability, the criteria for an 
initial rating in excess of 10 percent have been met as of 
February 8, 2005.  

As a final preliminary matter, the Board notes that the RO 
initially granted service connection for bilateral knee 
disabilities under DC's "5299-5257," rated them under DCs 
5010 and 5261 in May 2001, and then granted service 
connection for "instability" in September 2005, and 
assigned an additional, separate 10 percent rating for each 
knee under DC 5257.  Instability of the knee is evaluated 
under 38 C.F.R. § 4.71a, DC 5257, and arthritis of the knee 
is typically evaluated under DC's 5003, 5010, 5260, and 5261.  
The RO's initial use of DCs that included "5257" in 
December 1994, followed by its grant of service connection 
for "instability" evaluated under DC 5257 in September 
2005, may seem inconsistent.  However, the initial grant of 
service connection in December 1994 was under the hyphenated 
codes DC 5299-5257.  The use of DC 5299 represented an 
unlisted disability that required rating by analogy to one of 
the disorders rated under 38 C.F.R. § 4.71.  See 38 C.F.R. § 
4.27 (2005).  The RO's December 1994 decision shows that it 
evaluated the veteran's knee disabilities under the criteria 
for several diagnostic codes.  There was, in fact, no 
evidence of knee instability at that time, nor is there any 
medical evidence of instability prior to February 8, 2005 
(discussed infra).  

Under Diagnostic Code 5010, traumatic arthritis is rated as 
for degenerative arthritis under Diagnostic Code 5003.  Under 
DC 5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under 38 C.F.R. § 4.71a, DCs 5260 and 5261, which address 
limitation of motion of the knee, a 20 percent rating is 
warranted when flexion is limited to 30 degrees or extension 
is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

As for the history of the veteran's knee disabilities, see 38 
C.F.R. § 4.1 (2005), the veteran's service medical records 
indicate that he received a number of treatments for 
complaints of pain and swelling of his left knee.  The 
assessments included chondromalacia and DJD (degenerative 
joint disease).  In August 1985, a car fell on his right knee 
after jack slipped, and he was assessed with a soft tissue 
injury.  X-rays were negative for a fracture.  A history of 
chronic pain and "worn cartilage" was noted in a June 1993 
examination report.   His December 1993 separation 
examination report shows that he complained of knee pain and 
swelling.  An April 1994 VA examination report contains 
diagnoses that included intermittently symptomatic knees 
compatible with patella femoral syndrome, rule out X-ray 
changes.  An accompanying X-ray report noted "no significant 
abnormalities involving the knees."  A January 1996 report 
notes complaints of knee pain and swelling, with X-ray 
evidence of early subchondral sclerosis consistent with mild 
degenerative changes.  He was given patellar knee sleeves.  

The relevant medical evidence in this case includes VA 
outpatient treatment reports, which show that in June 1999, 
the veteran was noted to have evidence of osteoarthritis by 
X-ray.  A QTC examination report, dated in February 2001, 
shows that the veteran complained of knee pain, with clicking 
and popping.  On examination, both the right knee and the 
left knee had extension to 0 degrees, and flexion to 140 
degrees.  The relevant diagnosis was bilateral knee pain and 
crepitation, currently with unremarkable physical examination 
findings.  The examiner indicated that he could lift and 
carry 50 pounds at the waist on an occasional basis, and 25 
pounds frequently.  Standing and walking could be done for 
six hours out of an eight hour day.  Sitting was not limited.  

A VA joints examination report, dated in February 2005, shows 
that the examination was preformed on February 8, 2005, and 
that the veteran complained of knee symptoms that included 
bilateral swelling, soreness, and constant limping.  He 
denied having surgeries to either knee.  On examination, the 
left knee had extension to 0 degrees, and flexion to 142 
degrees.   The right knee had extension to 2 degrees, and 
flexion to 140 degrees.   

1.  Left Knee

The only recorded ranges of motion for the left knee during 
the time period in issue are found in the February 2001 QTC 
examination report, and the February 2005 VA joints 
examination report, which indicate that the veteran's left 
knee had no less than extension to 0 degrees, and flexion to 
at least 140 degrees.  Therefore, the criteria for a rating 
in excess of 10 percent under DCs 5260 and 5261 are not shown 
to have been met, and the claim must be denied.  

The Board notes that the veteran has complained that he has 
pain and weakness in his left knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, although he veteran has been noted to use a left knee 
brace, the most recent evidence is the February 2005 VA 
examination report, which indicates that the veteran had mild 
left knee osteoarthritis and a torn left meniscus.  He stated 
that he used bilateral Don Joy braces with stabilizing bars, 
and that he could walk unlimited distance (up to six miles) 
as long as he wore his braces.  He complained of falling, and 
occasional locking.  Strength at the quadriceps muscles, 
hamstrings, and calves was 5/5.  Heel walk and toe-walk was 
normal.  Tandem walk was difficult secondary to complaints of 
pain.  Squat was to 110 degrees, and limited by pain.  There 
was no muscle atrophy.  He was neurologically intact.  The 
examiner noted that the veteran had mild disability, with no 
limitations in walking, with a possible moderate disability 
level/additional 25 percent loss of function during flare-
ups, leaving his with 50 percent of normal function, but that 
flare-ups were infrequent.  Mild incoordination or lack of 
endurance was noted.  The Board further notes that the 
February 2005 strength findings are consistent with findings 
in the February 2001 QTC report, as well as a number of VA 
outpatient treatment reports, which also note 5/5 strength in 
the lower extremities.  See e.g., reports dated in July, 
August and November of 2003, January and March of 2004.  In 
summary, when the ranges of motion in the left knee are 
considered together with the evidence showing functional 
loss, to include the findings pertaining to neurologic 
deficits, muscle strength, and the lack of evidence of muscle 
atrophy, the Board finds that there is insufficient evidence 
to support a conclusion that the loss of motion in the left 
knee more nearly approximates the criteria for a 10 percent 
rating under DCs 5260 or 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04.  In this 
case, however, as set forth above, none of the medical 
evidence shows that the veteran's left knee flexion or 
extension is limited to the extent necessary to meet the 
criteria for separate compensable ratings. 38 C.F.R. § 4.71, 
Plate II, DCs 5260, 5261.  To assign two, separate 
compensable ratings for the left knee solely based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under 38 C.F.R. § 4.71a, DC 5257, there is no 
evidence of left knee instability (prior to February 8, 2005) 
to warrant a rating in excess of 10 percent, or a separate 
compensable rating.  See e.g., February 2001 QTC report 
(noting that the left knee had no instability).  In making 
this determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).  


2.  Initial Rating for Left Knee Instability

A VA joints examination report, dated in February 2005, shows 
that the examination was performed on February 8, 2005, and 
that the veteran was noted to have a degenerative tear of the 
posterior horn of the lateral meniscus (see also January 2005 
VA MRI report), and moderate left osteoarthritic changes.  
The relevant assessment was internal derangement of knees.  
The Board notes that there is no medical evidence dated 
subsequent to this report.  

The Board finds that an initial rating in excess of 10 
percent is not warranted for left knee instability.  The 
veteran has a degenerative tear of the posterior horn of the 
lateral meniscus.  However, there are no affirmative findings 
of left knee instability.  In this regard, although the RO 
appears to have granted service connection based on the fact 
that the veteran had positive Lachman and McMurray tests, 
these tests are not incorporated in the ratings criteria and 
do not provide a basis for an increased rating.  In summary, 
the evidence is insufficient to show that the left knee is 
productive of moderate recurrent subluxation or lateral 
instability, and the Board finds that the criteria for an 
initial rating in excess of 10 percent have not been met.  
38 C.F.R. § 4.71a, DC 5257.    


3.  Right Knee

The only recorded ranges of motion for the right knee during 
the time period in issue are found in the February 2001 QTC 
examination report, and the February 2005 VA joints 
examination report, which indicate that the veteran's left 
knee had no less than extension to 2 degrees, and flexion to 
140 degrees (to 135 degrees with pain).  Therefore, the 
criteria for a rating in excess of 10 percent under DCs 5260 
and 5261 are not shown to have been met, and the claim must 
be denied.  

The Board notes that the veteran has complained that he has 
pain and weakness in his right knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; DeLuca; VAGCOPPREC 9-98.  In this case, although he 
veteran has been noted to use a right knee brace, the most 
recent evidence is the February 2005 VA examination report, 
which notes that the veteran had moderate right knee 
osteoarthritis.  The Board's discussion of this report in 
Part III.A.1, is incorporated herein.  Briefly stated, the 
veteran uses bilateral Don Joy braces with stabilizing bars; 
he stated that he could walk unlimited distance (up to six 
miles) as long as he wore his braces; strength at the 
quadriceps muscles, hamstrings, and calves was 5/5; there was 
no muscle atrophy; he was neurologically intact.  The 
examiner noted that the veteran had mild disability, and that 
there was no incoordination, or lack of endurance 
demonstrated.  The examiner stated that during flare-ups, the 
veteran had lost an additional 25 percent of function during 
flare-ups, leaving his with 60-65 percent of normal function, 
but that flare-ups were infrequent.  The Board further notes 
that the strength findings (5/5) are consistent with findings 
in the February 2001 QTC report, as well as a number of VA 
outpatient treatment reports, which also note 5/5 strength in 
the lower extremities.  See e.g., reports dated in July, 
August and November of 2003, January and March of 2004.  In 
summary, when the ranges of motion in the right knee are 
considered together with the evidence showing functional 
loss, to include the findings pertaining to neurologic 
deficits, muscle strength, and the lack of evidence of muscle 
atrophy, the Board finds that there is insufficient evidence 
to support a conclusion that the loss of motion in the right 
knee more nearly approximates the criteria for a 10 percent 
rating under DC's 5260 or 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.

As noted above, separate ratings under 38 C.F.R. § 4.71a, DC 
Code 5260 and DC 5261 may be assigned for disability of the 
same joint, if none of the symptomatology on which each 
rating is based is duplicative or overlapping.  See 
VAOPGCPREC 9-04.  In this case, however, as set forth above, 
none of the medical evidence shows that the veteran's right 
knee flexion or extension is limited to the extent necessary 
to meet the criteria for separate compensable ratings.  38 
C.F.R. § 4.71, Plate II, DCs 5260, 5261.  To assign two, 
separate compensable ratings for the right knee solely based 
on painful motion under two separate diagnostic codes (i.e., 
under Diagnostic Codes 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 
9-04.

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, under 38 C.F.R. § 4.71a, DC 5257, 
there is no evidence of right knee instability (prior to 
February 8, 2005) to warrant a rating in excess of 10 
percent, or a separate compensable rating.  See e.g., 
February 2001 QTC report (noting that the right knee had no 
instability).  


4.  Initial Rating for Right Knee Instability

A VA joints examination report, dated in February 2005, shows 
that the examination was performed on February 8, 2005, and 
that the relevant assessment was moderate right knee 
osteoarthritic changes.  The Board notes that there is no 
medical evidence dated subsequent to this report.  

The Board finds that an initial rating in excess of 10 
percent is not warranted for right knee instability.  The 
veteran has moderate right knee osteoarthritic changes.  
However, there are no affirmative findings of right knee 
instability.  In this regard, although the RO appears to have 
granted service connection based on the fact that the veteran 
had positive Lachman and McMurray tests, these tests are not 
incorporated in the ratings criteria and do not provide a 
basis for an increased rating.  In summary, the evidence is 
insufficient to show that the right knee is productive of 
moderate recurrent subluxation or lateral instability, and 
the Board finds that the criteria for an initial rating in 
excess of 10 percent have not been met.  38 C.F.R. § 4.71a, 
DC 5257.    

B.  Left Shoulder

The veteran's service medical records indicate that in July 
1977, he received treatment for a dislocated left shoulder.  
He was treated for left shoulder symptoms in 1990, and 1992.  
The assessment in 1992 noted arthritic changes in the left 
shoulder.  The veteran's December 1993 separation examination 
report noted complaints of pain, swelling and stiffness in 
the shoulders.  As for the post-service medical evidence, an 
April 1994 VA examination report contains diagnoses that 
included intermittently symptomatic left shoulder, rule out 
X-ray change.  An August 1995 VA hospital report shows that 
the veteran underwent a subacromial decompression, and 
partial thickness rotator cuff repair, of the left shoulder.  
See 38 C.F.R. § 4.1.  

In December 1994, the RO granted service connection for a 
left shoulder injury, evaluated as 10 percent disabling.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c)(West 2002).  

In August 1999, the veteran filed his claim for an increased 
rating.  In May 2001, the RO denied the claim.  The veteran 
has appealed.  In September 2005, the RO increased his rating 
to 20 percent, with an effective date of February 8, 2005 for 
the 20 percent rating.  Since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

Given the foregoing, the issue may be stated as whether the 
criteria for a rating in excess of 10 percent have been met 
prior to February 8, 2005, and whether the criteria for a 
rating in excess of 20 percent have been met as of February 
8, 2005.  

The standardized description of joint measurements is 
provided in Plate I under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.

Ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995).  

1.  Prior to February 8, 2005

The veteran's left shoulder injury has been evaluated under 
38 C.F.R. § 4.71a, DC 5203.  Under DC 5203, a malunion of the 
clavicle or scapula, or nonunion of the clavicle or scapula, 
without loose movement, warrants a 10 percent evaluation.  A 
dislocation, or nonunion of the clavicle or scapula with 
loose movement, warrants a 20 percent rating.  

The relevant medical evidence consists of VA and non-VA 
medical evidence, dated between 1998 and February 7, 2005.  
This evidence includes VA outpatient treatment reports which 
show that the veteran was treated for a number of complaints 
of left shoulder symptoms.  A June 1999 VA X-ray report notes 
degenerative disease of the shoulders.  A September 2002 
report notes complaints of left shoulder pain after rolling 
over in bed.  On examination, flexion was to 100 degrees, 
abduction was to 90 degrees, and internal and external 
rotation were both to 80 degrees.  X-rays revealed mild 
arthritis.  A December 2004 report notes mild degenerative 
arthritis in the left AC joint.  

A QTC examination report, dated in February 2001, shows that 
the veteran complained of left shoulder pain, but no 
dislocations.  On examination, the left shoulder had a full 
range of motion with the exception of internal rotation, with 
no instability.  There was no pain, tenderness, weakness, 
fatigability, lack of endurance or incoordination.  The left 
shoulder had abduction to 180 degrees, flexion to 180 
degrees, internal rotation to 70 degrees, and external 
rotation to 90 degrees.  Motor strength was 5/5 on all tested 
movements.  X-rays were noted to show slight narrowing of the 
AC joint space, and some possible slight mild Hill-Sack's 
lesion.  The relevant diagnosis was status post left shoulder 
anterior capsular stabilization procedure in 1995, with 
excellent clinical results.  The examiner indicated that 
overhead activities could be done for two hours out of an 
eight-hour day, no more than 15 minutes at a time, that he 
could lift and carry 50 pounds at the waist on an occasional 
basis, and 25 pounds frequently.  

In summary, there is no evidence to show dislocation, or 
nonunion of the clavicle or scapula with loose movement.  The 
Board therefore finds that the criteria for a rating in 
excess of 10 percent for the veteran's left shoulder 
disability have not been met, and that the claim must be 
denied.  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is to be evaluated based on the limitation of 
motion of the joint. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  A 20 percent rating 
applies for X-ray evidence of involvement of two or more 
minor joint groups, with occasionally incapacitating 
exacerbations.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, a 20 percent 
rating is warranted for (minor extremity): scapulohumeral 
articulation, ankylosis of: favorable, abduction to 60 
degrees, can reach mouth and head.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for: Arm, limitation of motion of: at 
shoulder level.

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent evaluation is 
warranted for: Humerus, other impairment of: recurrent 
dislocation of at scapulohumeral joint with infrequent 
episodes and guarding of all arm movements (minor extremity), 
with infrequent episodes, and guarding of movement only at 
shoulder level, malunion of: moderate deformity.

In this case, there is no evidence to show ankylosis of 
scapulohumeral articulation, limitation of motion of the arm 
to shoulder level, or recurrent dislocation or malunion of 
the scapulohumeral joint.  In this regard, despite the 
limitation of motion as shown in September 2002 VA outpatient 
treatment report, the veteran was shown to have recovered a 
full range of motion.  See e.g., VA outpatient treatment 
reports dated January 26th and 29th of 2004; Francisco.  The 
Board further notes that there is no X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations, as required for a 
rating in excess of 10 percent under Diagnostic Code 5003.  
The criteria for a rating in excess of 10 percent under DC's 
5003 and 5200-5202 are therefore not met.   

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  38 C.F.R. §§ 4.40, 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, a rating in 
excess of 10 percent is not warranted on the basis of 
additional functional loss due to pain and weakness.  While 
the veteran's reports of pain and weakness have been 
considered, the May 2001 QTC examination report shows that 
muscle strength in his left upper extremity was 5/5, with no 
evidence of atrophy.  See also VA outpatient treatment 
reports, dated in December 1999, August 2000, April 2001, May 
and July of 2003, March 2004 (showing 5/5 strength); December 
2004 (4+/5).  Furthermore, there is no evidence of such 
symptoms as laxity, incoordination or other neurological 
impairment.  The Board therefore finds that the record does 
not show that the veteran's functional loss due to his 
service-connected left shoulder condition impairs him to such 
a degree that he has the equivalent of ankylosis of the 
scapulohumeral joint articulation, or a limitation of motion 
of his right arm to shoulder level, as required for a rating 
in excess of 10 percent under DCs 5003 and 5200-5203.  

2.  As of February 8, 2005

A VA joints examination report, dated in February 2005, shows 
that the examination was performed on February 8, 2005.  The 
veteran complained of constant left shoulder pain, worse with 
abduction and external rotation.  He also reported occasional 
locking.  He denied swelling or redness.  On examination, 
there was a FROM (full range of motion) in all joints, and 
motor strength was 5/5 in all tested muscle groups of the 
upper extremities.  There was no muscle atrophy.  The 
relevant diagnoses were left shoulder degenerative arthritis 
of the AC joint with rotator cuff impingement, left rotator 
cuff tendonitis, and partial rotator cuff tear of the left 
supraspinatous and infraspinatous tendons, and tear of the 
superior and anterior/inferior left labrum.  The examiner 
concluded that the veteran had a mild disability, with no 
nonunion, malunion, or dislocation.  The examiner further 
noted that left shoulder flare-ups have occurred rather 
infrequently since the veteran's August 1995 surgery, and 
that during flare-ups he lost an additional 25 percent of 
baseline function, which was 75 percent of normal, for a 50 
percent loss.  It was noted that while there was a mild 
restriction of motion, there was no incoordination, lack of 
endurance, speed, or strength, and that extended use was 
likely to cause a flare-up.  The Board notes that there is no 
medical evidence dated subsequent to this report.  

The Board initially notes that the 20 percent rating is the 
maximum rating provided for under DC 5203.  As for the 
possibility of rating in excess of 20 percent under another 
potentially applicable diagnostic code, Schafrath, under 38 
C.F.R. § 4.71a, Diagnostic Code 5200, a 30 percent rating is 
warranted for (minor extremity): scapulohumeral articulation, 
ankylosis of: favorable, abduction to 60 degrees, can reach 
mouth and head.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 30 percent 
rating is warranted for: Arm, limitation of motion of: to 25 
degrees from side (minor extremity).  

Under 38 C.F.R. § 4.71a, DC 5202, a 40 percent evaluation is 
warranted for: Humerus, other impairment of: fibrous union of 
(minor extremity).

In this case, there is no medical evidence of ankylosis of 
the scapulohumeral articulation, motion of the minor arm 
limited to 25 degrees from the side, or impairment of the 
humerus with fibrous union.  Therefore, a rating in excess of 
20 percent under DC 5200, DC 5201, or DC 5202 is not in 
order.  Accordingly, the claim must be denied.   

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  38 C.F.R. §§ 4.40, 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, a rating in 
excess of 20 percent is not warranted on the basis of 
additional functional loss due to pain and weakness.  While 
the veteran's reports of pain and weakness have been 
considered, the February 2005 VA examination report shows 
that the veteran had a FROM (full range of motion) in all 
joints, and motor strength was 5/5 in all tested muscle 
groups of the upper extremities.  There was no muscle 
atrophy.  The examiner characterized the veteran's left 
shoulder disability as "mild."  Furthermore, there is no 
evidence of such symptoms as laxity, incoordination or other 
neurological impairment.  The Board therefore finds that the 
record does not show that the veteran's functional loss due 
to his service-connected left shoulder condition impairs him 
to such a degree that he has the equivalent of ankylosis of 
the scapulohumeral articulation, motion of the minor arm 
limited to 25 degrees from the side, or impairment of the 
humerus with fibrous union, as required for a rating in 
excess of 20 percent under DCs 5200-5202.  



C.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in July 2002 and November 2004, the 
RO sent the veteran notice letters (hereinafter "VCAA 
notification letter") that informed him of the type of 
information and evidence necessary to support his claims.  
The RO's letters also informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claim.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  

With respect to the claim to reopen, in Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Here, the July 2002 notice letter 
informed the veteran of the criteria for service connection 
and that he had to submit new and material evidence to reopen 
his claim, including new and material evidence of a current 
disability, as well as medical evidence showing that the 
claimed condition was incurred in service.  

With respect to the timing of the VCAA notice, it was sent 
after to the RO decisions on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328.  However, any defect with respect to the 
timing of the VCAA notice in this case was nonprejudicial.  
There is no indication that the outcome of the claims have 
been affected, as all evidence received has been considered 
by the RO.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims, as he has been afforded the opportunity to submit 
additional argument and evidence, which he has done.  For 
these reasons, the timing of the VCAA notice was not 
prejudicial.  Id.   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  Since the claims have been denied, 
any questions as to the appropriate disability rating (for 
the service connection claims) or effective date to be 
assigned are rendered moot.  VA is not required, therefore, 
to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  With regard 
to the claim for residuals of an eye injury, as the Board has 
determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  With regard to the claim for a right 
shoulder disability, the veteran has been afforded an 
examination for the disability in issue, and an etiological 
opinion has been obtained.  With regard to the claim for a 
heart condition, the veteran has been afforded an 
examination, and it has been determined that he does not have 
the claimed condition.  With regard to the claims for 
increased ratings, the veteran has been afforded 
examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of an eye injury 
is denied.  

Service connection for a heart disability is denied.  

Service connection for a right shoulder disability is denied.  

A rating in excess of 10 percent for a right knee disability 
is denied.  

A rating in excess of 10 percent for a left knee disability 
is denied.  

An initial rating in excess of 10 percent for a right knee 
instability is denied.  

An initial rating in excess of 10 percent for left knee 
instability is denied.  

Prior to February 8, 2005, a rating in excess of 10 percent 
for a left shoulder disability is denied.  

As of February 8, 2005, a rating in excess of 20 percent for 
a left shoulder disability is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


